DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group IV, claims 14-17, in the reply filed on 11/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2020.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 recites “(STAT3-C)” in line 3, referring to activated STATE3. It is not necessary to recite “(STAT3-C)” as the specification teaches STAT3-C. Further “STATE3” is a typo and should be replaced with “STAT3”.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al. (2011, European Cells and Materials, Vol. 22, pgs. 242-257) in view of Chen et al. (2008, Cancer Biol. Ther., Vol. 7(12), pgs . 1994-2003) and Wang et al. (2007, J. Mol. Cell. Cardiol., Vol. 42, pgs. 1009-1015).
Regarding claim 14, Saleh et al. teach “An increasing body of data suggest that mesenchymal stem cells (MSCs) reside in a perivascular niche. To more closely mimic this in vivo microenvironment and for better understanding of its complexity, and the factors that regulate the MSC activity, human umbilical vein endothelial cells (HUVECs) were co-cultured with human bone marrow MSCs – using a novel three-dimensional (3D) spheroid co-culture system.” (Abstract, lines 1-8).
Saleh continues to teach that “We hypothesised that the signals originating from endothelial cells in the MSC niche will influence MSC behavior and cell fate decisions and may provide cues that regulate the maintenance and differentiation of MSCs in a 3D context. We confirmed that MSCs and endothelial cells self-assembled in 3D. The presence of endothelial cells significantly affected MSC proliferation and osteo/adipogenic differentiation and enhanced Wnt/BMP signalling compared to a fibroblast control cell type.” (pg. 243 col. 1 parag. 1 lines 10-19).

	
	Saleh does not teach:
	(i) STAT3-activated VECs.

	(i) Regarding STAT3 activation of VECs and the limitation of VEGF in claim 16, Chen et al. teach “STAT3 plays important roles in cell proliferation and survival signaling and is often constitutively activated in transformed cells. In this study, we examined STAT3 activation in endothelial cells (EC) during angiogenic activation and therapeutic angiogenesis inhibition. VEGF stimulation of cultured EC induced STAT3 phosphorylation by a VEGFR2- and Src-dependent mechanism.” (Abstract lines 1-4).
	Chen continues that “The pleiotropic effects of STAT3 activation suggest that it probably impacts numerous processes and events in VEGF-stimulated EC.” (pg. 5 parag. 4 lines 6-7).
	In addition to VEGF in claim 16, Chen teaches “STAT3 can be activated by cytokines (e.g., IL-6), growth factors (e.g., EGF, TGFα and HGF) and oncoproteins (e.g., Src) in various cell types.” (pg. 5 parag. 4 lines 1-2).
	
	Regarding STAT3 in MSCs, Wang et al. teach that STAT3 mediates MSC VEGF production (see Title) and that “MSCs are a potent source of VEGF, the production of which is mediated by STAT3” (Abstract line 11).

prima facie obvious to combine the teachings of Saleh regarding a method of co-culturing VECs and MSCs to regulate the MSC niche with the teachings of Chen that VEGF induces expression of STAT3 in VECs and the teaching of Wang that MSCs are a source of VEGF to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since the nexus between the co-culture of VECs and MSCs taught by Saleh is VEGF and STAT3, wherein VEGF expression is mediated by STAT3 in MSCs and STAT3 expression in VECs is mediated by VEGF. One of ordinary skill in the art would be motivated to contact STAT3-activated VECs with MSCs since Chen teaches that “STAT3 plays important roles in cell proliferation and survival signaling”, thus using activating STAT3 (via VEGF) in VECs will improve the cell proliferation and survival signaling the co-cultured MSCs.
	There would have been a reasonable expectation of success that the VECs of Saleh could be STAT3 activated since Chen teaches that VEGF activates STAT3 in VECs.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh et al. (2011, European Cells and Materials, Vol. 22, pgs. 242-257) in view of Chen et al. (2008, Cancer Biol. Ther., Vol. 7(12), pgs . 1994-2003) and Wang et al. (2007, J. Mol. Cell. Cardiol., Vol. 42, pgs. 1009-1015) as applied to claims 14, 16 and 17 above, and further in view of Huang et al. (2005, Mol. Cancer, Vol. 4(2), pgs. 1-16).
	Saleh, Chen and Wang are relied upon above in a teachings a method of regulating the niche activity of MSCs by contacting STAT3-activated VECs with MSCs.

	(i) a STAT3 expression vector.

	(i) Regarding an expression vector expressing STAT3, Huang et al. teach an expression vector expressing constitutively active STAT3 (referred to as S3c) (see Abstract). 
	Specifically, Huang teaches that the they transfected prostate cancer cells with the expression vector pIRES-S3c (pg. 12 col. 1 parag. 2 bridge col. 2 parags. 1-2) which resulted in stable expression of STAT3 in transfected cells (pg. 7 col. 1 parag. 2).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Saleh, Chen and Wang regarding a method of regulating the niche activity of MSCs by contacting STAT3-activated VECs with MSCs with the teachings of Huang regarding a STAT3 expression vector to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivate to make such a combination since Huang teaches that a STAT3 expression vector is able to stably express STAT3 in transfected cells and thus stable expression of STAT3 in the VECs of Saleh would permit the continued activation of STAT3 for regulating the MSC niche activity.
	There would have been a reasonable expectation of success that the STAT3 expression vector of Huang could be expressed in the VECs of Saleh since Huang teaches that a STAT3 expression vector was able to stably express STAT3 in prostate cancer cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632